 

Exhibit 10.16

 

Boston Life Sciences Inc.

20 Newbury Street

Boston, Massachusetts 02116

USA

 

Dear Sirs:

 

Re:   Amendment #2 to Agreement between MDS Nordion Inc.

(now NDS Nordion, a division of MDS (Canada) Inc.

dated the 9th day of August, 2000 (the “Agreement”)

--------------------------------------------------------------------------------

 

Reference is made to the agreement between MDS Nordion Inc. (now MDS Nordion, a
division of MDS (Canada) Inc.) and Boston Life Sciences Inc. dated the 9th day
of August 2000 (the “Agreement”).

 

By Amendment effective the 18th day of September, 2001, MDS Nordion and Boston
Life Sciences Inc. amended the term of the Agreement. In consideration of $1.00
and other valuable consideration the sufficiency of which is hereby
acknowledged, the parties desire to further amend the Agreement and extend the
term.

 

Section 16.1 of the Agreement shall be amended in its entirety and shall read as
follows:

 

“The term of this Agreement shall commence upon the Effective Date, and unless
terminated earlier pursuant to this Agreement, shall expire on the earlier of
(i) FDA granting of BLSI’s NDA with respect to Altropane for Parkinson’s Disease
or (ii) December 31, 2003”

 

All other terms and conditions in this Agreement shall remain in full force and
effect.

 

The foregoing amendment shall be effective as of the 18th day of September,
2002.

 

If you agree with the foregoing, please execute this agreement in the space
provided below.

 

Sincerely,

 

MDS Nordion

 

Per: /s/ Hélène Guilmette             

Name: Hélène Guilmette

Title: V.P. Sales and Marketing

 

We agree this 18th day of September 2002.

 

Boston Life Sciences, Inc.

 

Per: /s/ Marc E. Lanser            

        Name: Marc E. Lanser, M.D.

        Title: Chief Scientific Officer

 

1